' NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE TRANSACTION HOLDINGS LTD., LLC
2011-1361
(Reexa1nination No. 90/008,323)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.
ORDER
Upon consideration of Transaction Holdings Ltd.,
LLC’s motion to withdraw its motion to consolidate the
present appeal with 2011-1492, and that oral argument
for both appeals be held at the same time,
IT ls ORDERED THAT:
The motion to withdraw the motion to consolidate and
that oral argument for both appeals be held at the same
time is granted The motion to consolidate 2011-1361
with 2011-1492, and that oral argument for both appeals
be held at the same time is withdrawn

IN RE TRANSAC'l‘ION 1-IOLDINGS
2
FOR THE COURT
SEP 1 9  /s/ J an Horbal},[
Date J an Horbaly
cc: Albert L. Jacobs, Jr., Esq.
C1erk
33  FOR
Raymond T. Chen, Esq. .-ms FEBERAL simon
21
3 sav 1 9 2011
JAN HDRBALY
CLERK